Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
No claim limitations are interpreted under 112(f).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:
On p.27 at line 9, “a third input 302” has been changed to --a third input 303--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

[AltContent: textbox (seal)]Regarding claim 1, the nearest prior art is considered to be Shipley (US 3,638,428), which discloses: 
    PNG
    media_image1.png
    267
    567
    media_image1.png
    Greyscale

A … use method of a first gate (44) of a first discharge valve mounted on a first casing (10) of a turbomachine to be investigated, which can operate in flight to propel an aircraft (via fan 30), the first casing delimiting in its inside a first primary gas flow (14) of the turbomachine, the first gate being designed to be able to be moved angularly (see ghost image in Fig 1, hinge 52) by a first actuator (46) depending on a first control signal of the first actuator (col 3 line 58 - col 4 line 5, “desired”, “engine-operating regime”) between one and the other of:
a first opening position (shown in ghost in Fig 1) of a first orifice of the first casing configured to discharge by this first orifice a portion of the first primary gas flow (14) into a first secondary gas flow (22) located outside the first casing, and
a first closing position (shown in Fig 2) of the first orifice configured to prevent the first primary gas flow from passing through the first orifice,
the first gate being provided with a first gas seal gasket (“seal” in annotated Fig 2 above), able to be compressed against a first edge of the first orifice in the first closing position to seal closing of the first orifice,
Shipley does not teach:
An estimation method…the estimation and use method comprising:
measuring, for the turbomachine to be investigated, operating in flight, a first actual position of the first actuator when the first control signal is equal to a first set point closing signal of the first gate,
determining, based on the first actual position, a measured droop angle of the first gate with respect to the first casing,
calculating by a control calculator of the turbomachine to be investigated, operating in flight, a measured closing dead zone of the first gate, in which the first gas seal gasket remains compressed and thus seals closing the first orifice, by the fact that the measured closing dead zone is equal to a reference dead zone, which was predetermined during operation on the ground on a reference turbomachine which can operate in flight and on the ground, to which has been added the measured droop angle and from which has been subtracted a reference droop angle which was predetermined on the reference turbomachine operating in flight to propel an aircraft,
recording the measured closing dead zone in a permanent memory of the control calculator, and
generating by the control calculator the first control signal of the first actuator depending on the measured closing dead zone recorded in the permanent memory.
Sasaki teaches:
measuring …a first actual position of the first actuator (by EGR sensor 50, ¶60) when the first control signal is equal to a first set point closing signal of the first gate (¶87),
…
a reference dead zone (¶68), which was predetermined …
generating by the control calculator the first control signal of the first actuator depending on the measured closing dead zone recorded in the permanent memory (¶68).
Sasaki does not teach:
[a] turbomachine to be investigated, operating in flight,
determining, based on the first actual position, a measured droop angle of the first gate with respect to the first casing,
calculating by a control calculator … a measured closing dead zone of the first gate, in which the first gas seal gasket remains compressed and thus seals closing the first orifice, by the fact that the measured closing dead zone is equal to
during operation on the ground on a reference turbomachine which can operate in flight and on the ground, to which has been added the measured droop angle and from which has been subtracted a reference droop angle which was predetermined on the reference turbomachine operating in flight to propel an aircraft,
recording the measured closing dead zone in a permanent memory of the control calculator
Assuming in arguendo that Shipley and Sasaki could be combined, the combination would necessarily be lacking several limitations of the claims. Thus, for the purpose of this Office Action, the question of whether such a combination is proper is moot and has not been fully analyzed. 
According to the instant specification at p.2, the claimed method overcomes the disadvantages of the prior art:
	Control of the gate during the operation of the turbomachine in flight is usually accomplished by taking a fixed value of the dead zone as a base. However,  the   fact  of  using  the  same   fixed predetermined dead zone value for sets of discharge valves  on   different  turbomachines  leads,  due   to deviations in manufacturing, to having a gap between this fixed value and the actual value of each dead zone. This gap is manifested by excess opening or excess closing of each gate. An underestimated fixed dead zone causes excess closing of the gate, which can cause surging of the engine due to a too low discharge. On the contrary, an overestimated fixed dead zone 
causes excess opening of the gate and can cause an increase in the operating line of the fan and thus surging of the fan in certain cases, as well as an increase in temperature in the turbines causing a degradation  of  the   engine  or  an  impact  on   its performance.
Claim 8 includes components configured to perform he method of claim 1, and is allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745